Citation Nr: 1728545	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  10-44 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for degenerative arthritis with tendonitis of the right (major) shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1977 to December 1979 and from August 1983 to August 2006 in the United States Army.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

By way of procedural background, this case was before the Board in May 2015.  The Board, in its May 2015 remand, expanded the issue on appeal under Clemmons v. Shinseki, 23 Vet. App. 1 (2009), to include cervical radiculopathy based on the Veteran's contention that the additional pain she experiences in the right shoulder is due to cervical radiculopathy diagnosed by EMG in July 2010.  Further, the Board remanded for a new VA examination to determine the etiology of the cervical radiculopathy and for a medical opinion on whether the cervical radiculopathy was a symptom of the right shoulder arthritis and tendonitis or a separate disability.  

As directed by the Board, the Veteran was afforded a VA examination in December 2015, and the RO, in a November 2016 rating decision, granted service connection for degenerative arthritis of the cervical spine and cervical radiculopathy of the right upper extremity as disabilities separate and distinct from the service-connected right shoulder disability.  The claim for an increased rating for the right shoulder disability is now before the Board for further appellate consideration.  

It is also noted that the Veteran currently resides in Pensacola, Florida, but the Atlanta, Georgia RO continues to retain jurisdiction of her claim.  Moreover, the Veteran waived a hearing before the Board in her September 2011 substantive appeal, via a VA Form 9. 

A claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes, however, that the most recent medical evidence demonstrates that the Veteran is currently employed.  See December 2015 and October 2016 VA examination reports.  As such, the issue of TDIU is not currently raised by the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Remand is necessary to provide the Veteran with an additional VA examination of the right shoulder and to obtain any outstanding medical evidence.

The Veteran was last afforded a VA-sponsored examination for the right shoulder disability in April 2010.  Although she was afforded an additional VA examination for cervical radiculopathy in December 2015, as directed by the Board remand directives, the actual examination was of the cervical spine and related neurologic impairment, and not the right shoulder.  Consequently, the Veteran's right shoulder range-of-motion measurements have not been recorded for VA compensation purposes since April 2010, more than seven years ago.  Generally, the mere passage of time is not a sufficient basis for a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the mere passage of time, without evidence of worsening, does not require a new examination); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  However, the Board also observes that the Veteran recently submitted, in June 2017, new evidence regarding the severity of her right shoulder disability, including medical records that report the Veteran fell, injuring her right shoulder and experiencing increasing pain and stiffness.  This more recent evidence submitted by the Veteran suggests a worsening of the Veteran's disability since last examined by VA, warranting an updated examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   In addition, the RO has not yet considered the new evidence submitted by the Veteran.  

Further, for reasons other than those expressed by the Veteran, the Board finds that the April 2010 VA-sponsored examination is not adequate for rating purposes.  In this regard, the report does not include joint testing results for pain on active and passive motion.  In addition, the VA examination report indicates that pain was noted on range of motion testing, but does not indicate the point at which pain began.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, the newly requested examination should provide findings consistent with Correia.  

Lastly, the Veteran should be given the opportunity to identify any additional private treatment for her service-connected right shoulder disability.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that she: (a) identify any additional private treatment providers or records related to the treatment of the right shoulder disability, and (b) authorize the release of those treatment records to VA.  

Obtain any identified records after she returns the necessary authorization and associate them with the claims file.  She should also be invited to submit these records herself. 

**If requests for additional private treatment records yield negative results, that fact must be clearly documented in the claims file.  Efforts to obtain any identified records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.

2.  Obtain and associate with the claims file any outstanding VA medical records.  

3.  Thereafter, provide the Veteran with a comprehensive VA examination to determine the severity of her service-connected right shoulder disability.  Her claims file and a copy of this REMAND should be forwarded to and reviewed by the VA examiner.

(a)  Indicate all symptomatology associated with the service-connected degenerative arthritis with tendonitis of the right (major) shoulder.

(b) Test and report the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for each joint in question and any paired joint.  

(c) Indicate any functional impairment associated with the Veteran's right shoulder disability, specifically in terms of her ability to perform work-like or occupational tasks.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. If an opinion cannot be given without resorting to mere speculation, the VA examiner should state so and further provide a reason for such conclusion. measurements.  

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  Specific attention is directed to the additional VA examination.  If the requested examination is not adequate for rating purposes, the report must be returned for corrective action before the claim is returned for the Board for further appellate consideration.

5.  Finally, readjudicate the Veteran's increased rating claim for a right shoulder disability.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

